440 F.2d 1163
Mrs. Myrtis Ioannis MPILIRIS, Plaintiff-Appellee,v.HELLENIC LINES, LIMITED, Transpacific Carriers Corp. andUniversal Cargo Carriers, Defendants-Appellants.No. 31147 Summary Celendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 12, 1971.

M. L. Cook, Kenneth D. Kuykendall, Ted C. Litton, Houston, Tex., for appellants, Hellenic Lines, Limited, Transpacific Carriers Corp. and Universal Cargo Carriers; Royston, Rayzor & Cook, Houston, Tex., of counsel.
Arthur J. Mandell, Mandell & Wright, Houston, Tex., for plaintiff-appellee; Arthur J. Mandell, of counsel.
Ioannis Billiris, pro se.
Appeal from the United States District Court for the Southern District of Texas, 323 F.Supp. 865, Woodrow B. Seals, Judge.  Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966